Title: To Thomas Jefferson from Thomas Barclay, 16 July 1787
From: Barclay, Thomas
To: Jefferson, Thomas



Sir
L’Orient 16th. July 1787

Permit me to trouble you once more before my departure on the subject of two Affairs in which the Interest of the United States has been for some years engaged.
In 1783 Messrs. LaVayse and Puchelberg of this Town made some Purchases at Public Auction of sundry Prize Goods brought in here by Captain John Barry of the Alliance Frigate on which a balance of 72263.15.6 Livres is still due, and which these Gentlemen have refused to pay, because the Money has been attached in their Hands by Messrs. Fosters freres of Bordeaux, who alledge that a large Sum is due to them by the United States for Damages which they sustained by the Capture of a Vessel of theirs by Captain Landois, which Vessel was sent into this Port, and afterwards discharged, her cargo of Wines intended for the Dublin Market was sold here, it is said to a considerable loss, which composes the demand made by the Fosters.—Doctor Franklin was always of opinion that these Gentlemen had no proper demand on the United States for this loss. The Vessel was given up out of a compliment to the Court of France, having had a Passport from the King, desiring his Subjects not to molest or hinder her in her Voyage and Doctor Franklin was clearly of opinion that this Passport had been used on a former occasion and that it cou’d afford her, at the time she was taken, no protection whatever.—I have made many Representations on this Subject to the late Minister M. De Vergennes which were supported by all the Influence of Doctor Franklin, but I never was able to procure any Decission, nor even to get the Money lodged in the Hands of some indifferent Person untill it wou’d be adjusted. And so long as we decline bringing it into the common Courts of the Kingdom, they holding the Property in the mean time, if the Minister will not interfer the matter must remain as it has done. I flatter myself that by an application from you to M. Montmorin, the money might at least be drawn out of the Hands of LaVayse and Puchelberg and placed in those of some solid Banker at Paris, if not paid to you for the use of the United States.
The other matter which I beg leave to mention to you, is an Insurance which I made at Amsterdam for account of the United States. On this occasion I shall refer you to a Declaration made by Mr. Loreilhe of this Town, which with some Papers lying in my  Office at St. Germain, are all the Vouchers that belong to it. The Gentlemen at Amsterdam have in my opinion behaved very badly, and I shou’d have commenced a Suit against them long ago but I waited the return of M. Loreilhe from America, and his leisure to go to Holland to pursue it. I flatter myself he will be able to undertake it in the course of this Summer in which case he will write to you, and if you approve of it, you will furnish him with Money for his Expences, and leave to me the settlement with him for his Trouble when he has taken it. I think he may prove a usefull Evidence if a Suit is commenced. If Mr. Gruels accounts from Nantes cou’d be procured it wou’d be a very desireable Object to Sir Your most obt. and obliged Servant,

Thos Barclay

